Exhibit NEWS RELEASE OLYMPUS ASSESSING FINANCING OPTIONS FOR PHUOC SON MINE DEVELOPMENT Toronto, July 03, 2008– Olympus Pacific Minerals Inc. (TSX: OYM, OTCBB: OLYMF and Frankfurt: OP6) (the "Company" or Olympus") is pleased to announce that the Company has received indicative offers for debt facilities to develop the high-grade Phuoc Son Mine from traditional financial institutions who specialize in resource sector debt provisions. Olympus is currently assessing these debt facility offers as well as other internal funding options. Key management believes an alternative funding option is to increase the existing production facilities to enable the Company to generate more internal cash flow that would partially or fully fund the development costs at its high-grade Phuoc Son Mine. The internal financing option is receiving considerable attention from management as bank borrowing costs have increased significantly in the last few months. The Company will announce its preferred financing option once the internal analysis is completed. The Phuoc Son project is located on a plate tectonic zone known as the Phuoc Son Suture Zone ("PSZ”). This is probably one of the most important structural controls of gold metallogeny in Central Vietnam. The PSZ hosts other significant deposits including Olympus Pacific’s Bong Mieu project, located some 75 kilometers east-south-east of Phuoc Son, with announced resources of 833,500 ounces gold equivalent and the Sepon project of Oxiana Limited, located some 100 kilometers to the NNW in Laos, which currently has resources of 3.8 million ounces gold and 0.9 million tonnes of copper. Exploration on the Phuoc Son Property has revealed extensive hydrothermal gold and base metal mineralization related to the emplacement of high-level acid-intermediate intrusives. Numerous gold and polymetallic prospects with economic potential have been delineated within the property. Olympus Pacific Minerals Inc., as first mover in Vietnam, is positioned to become a leading gold producer and explorer in Southeast Asia. Olympus is committed to its vision of making major discoveries in the region and increasing shareholder wealth. OLYMPUS PACIFIC MINERALS INC. David A.
